Name: Council Regulation (EEC) No 389/81 of 10 February 1981 allotting a production quota in the isoglucose sector for the period 1 July 1979 to 30 June 1980
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17 . 2 . 81 Official Journal of the European Communities No L 44/5 COUNCIL REGULATION (EEC) No 389/81 of 10 February 1981 allotting a production quota in the isoglucose sector for the period 1 July 1979 to 30 June 1980 THE COUNCIL OF THE EUROPEAN COMMUNITIES, that time a subsidiary company of 'NV Koninklijke Scholten Honig', produced isoglucose until 1977 and resumed isoglucose production in June 1980 ; whereas this resumption of production has been shown to be systematic since then ; whereas, as a result , this under ­ taking fulfils the conditions of Article 9 (5) of Regula ­ tion (EEC) No 1111 /77, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1111 /77 of 17 May 1977 laying down common pro ­ visions for isoglucose ('), as last amended by Regula ­ tion (EEC) No 387/ 81 ( : ), and in particular Article 9 (9) thereof, Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 1 592/80 (3 ), as amended by Regulation (EEC) No 388 / 81 (4 ), retained for the 1980/ 81 marketing year the quota system provided for in Article 9 of Regulation (EEC) No 1111 /77 ; Whereas Article 9 (5) of Regulation (EEC) No 1 1 1 1 /77 provides that the undertakings concerned shall be allotted a basic quota equal to the highest volume of their production attained during a given reference period when such undertakings can be shown to have resumed systematic production for the period 1 July 1979 to 30 June 1980 ; The basic quota referred to in Article 9 (5) of Regula ­ tion (EEC) No 1111 /77 shall be fixed as stated in the Annex hereto . Without prejudice to Regulation (EEC) No 1592/80 , the said quota shall be allotted for the period 1 July 1979 to 30 June 1980 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 Julv 1979 . Whereas the undertaking ' De Zetmeelbedrijven de Bijenkorf BV', established at Koog aan de Zaan , at This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 February 1981 . For the Council The President G. BRAKS (') OJ No L 134, 28 . 5 . 1977, p . 4 . ( 2 ) See page 1 of this Official Journal . ( 3 ) OJ No L 160 , 26 . 6 . 1980 , p . 12 . (4 ) See page 4 of this Official Journal . No L 44/6 17 . 2 . 81Official Journal of the European Communities ANNEX Undertaking Address of the registered office Basic quota in tonnes expressed as dry matter De Zetmeelbedrijven de Bijenkorf BV Koog aan de Zaan 7 426